DETAILED ACTION


Claims 1-36 are pending for examination in the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2022, and 12/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-6, 10-15, 19-24 and 28-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo et al. (Pat. No. US 7130383 B2) hereinafter “Naid” in view of Cornelius et al. (Patent No.: US 7254833 B1), hereinafter “Cor”.

As to claim 1. Naid discloses, A method (Naid, fig.1, Abstract) comprising: 

    PNG
    media_image1.png
    740
    562
    media_image1.png
    Greyscale
receiving, by a first device located at a premises, premises data associated with the premises; 
sending, by the first device located at the premises, to a second device located external to the premises, the premises data associated with the premises (Naid, fig.1, col.6, lines 24-33, element-112 sending image to security gateway 115), wherein the second device is configured to communicate the premises data to a third device (Naid, fig.1, col.6, lines 49-59, gateway 115 sends the premised data to server 131 which is external to the premises 110); and 
receiving, by the first device, from the second device, via a connection-based protocol, and based on communication between the third device and the second device, control data associated with the premises (Naid, col.9, lines 43-50, remote user from location-150 can arm and disarm the alarm system depending the situation of alarm triggering event).
Naid however is silent on disclosing explicitly, using a connection less protocol.
	Cor however discloses a similar concept, using connection less protocol to send a message (Cor, col.5, lines 4-10, transmitting data between communication devices via UDP or connectionless protocol.).
	Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to incorporate the teachings of “Cor” into those of “Naid” to provide, a security system e.g. an interconnection of the first firewall is associated with a first port identifier and an interconnection of the second firewall is associated with a second port identifier. An interconnection refers to a communications path between an input port and an output port of a firewall. Further, the first port identifier is different from the second port identifier for each active interconnection such that external penetration of the first firewall by an unauthorized message is blocked by the second firewall.

As to claim 2. The combined system of Naid and Cor discloses the invention as in parent claim above, including, wherein the first device comprises at least one of a computing device, a device associated with the premises system, a premises device, customer premises equipment, a gateway device, a touchscreen device, a hub, or a device configured to one or more of communicate with or takeover a security system (Naid, fig.1, col.6, lines 24-33).

As to claim 3. The combined system of Naid and Cor discloses the invention as in parent claim above, including, wherein the second device comprises at least one of a server, a security server, a web server, an application server, a computing device, a network device, a device hosting a portal, a device configured to store the premises data for remote access to the first device, or a device configured to send commands to the first device (Naid, fig.1, col.6, lines 24-33).

As to claim 4. The combined system of Naid and Cor discloses the invention as in parent claim above, including, wherein the third device comprises at least one of a user device, a device associated with the premises system, a mobile device, a cell phone, a navigation system, a vehicle, a remote client device, a device accessing a web portal, a set-top box, a television, or a computing device (Naid, fig.1, col.6, lines 24-33).

As to claim 5. The combined system of Naid and Cor discloses the invention as in parent claim above, including, wherein the connectionless protocol comprises at least one of a User Datagram Protocol (UDP), a protocol that is not connection based, or a protocol that does not establish a session (Cor, col.5, lines 4-10, transmitting data between communication devices via UDP or connectionless protocol.).

As to claim 6. (Cor, col.5, lines 4-10, transmitting data between communication devices via UDP or connectionless protocol.) wherein the connection-based protocol comprises at least one of a Transmission Control Protocol (TCP), a protocol that establishes a connection for communication, or a protocol that establishes a session (Naid, col.16, lines 8-12).

Claims 10-15, 19-24 and 28-33 are similar in scope as claims 1-6 above and therefore are rejected for same rationale respectively.

Examiner Note: Claims 7-9, 16-18, 25-27 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim1, 10, 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 and 21 of U.S. Patent No. 10389736 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant Application: 17/526,915		Patent No.: US 10389736 B2
10. (New) A system comprising: a first device located at the premises and a second device located external to the premises, wherein the second device is configured to receive, from the first device and via a connectionless protocol, premises data associated with the premises, and wherein the first device is configured to: receive the premises data; send, to the second device, the premises data; and receive, via a connection-based protocol and based on communication between a third device and the second device, control data associated with the premises.
1. A system comprising: a touchscreen device located at a premises, wherein the touchscreen device is in communication with a security system located at the premises; and a security server located external to the premises and in communication with the touchscreen device, wherein the security server is configured to: receive, via a connectionless protocol and from the touchscreen device, premises data associated with one or more of an event or a state; send, to a remote device, the premises data; receive, from the remote device, control data associated with the premises; and send, via a connection-based protocol and to one or more of the touchscreen device or the security system, the control data.
1. (New) A method comprising: receiving, by a first device located at a premises, premises data associated with the premises; sending, by the first device located at the premises, to a second device located external to the premises, and via a connectionless protocol, the premises data associated with the premises, wherein the second device is configured to communicate the premises data to a third device; and receiving, by the first device, from the second device, via a connection-based protocol, and based on communication between the third device and the second device, control data associated with the premises.
8. A method comprising: receiving, by a security server, via a connectionless protocol, and from a touchscreen device, premises data associated with one or more of an event or a state, wherein the touchscreen device is located at a premises and in communication with a security system located at the premises, and wherein the security server is located external to the premises; sending, by the security server and to a remote device, the premises data; receiving, from the remote device, control data associated with the premises; and sending, via a connection-based protocol and to one or more of the touchscreen device or the security system, the control data.
19. (New) A first device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first device to: receive premises data associated with a premises; send, via a connectionless protocol, to a second device located external to the premises, the premises data, wherein the second device is configured to communicate the premises data to a third device; and receive, via a connection-based protocol, from the second device, and based on communication between the third device and the second device, control data associated with the premises.
15. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, via a connectionless protocol and from a touchscreen device, premises data associated with one or more of an event or a state, wherein the touchscreen device is located at a premises and in communication with a security system located at the premises; send, to a remote device, the premises data; receive, from the remote device, control data associated with the premises; and send, via a connection-based protocol and to one or more of the touchscreen device or the security system, the control data.
28. (New) A non-transitory computer-readable medium storing instructions that, when executed, cause: receiving, by a first device located at a premises, premises data associated with the premises; sending, by the first device located at the premises, to a second device located external to the premises, and via a connectionless protocol, the premises data associated with the premises, wherein the second device is configured to communicate the premises data to a third device; and receiving, by the first device, from the second device, via a connection-based protocol, and based on communication between the third device and the second device, control data associated with the premises.
21. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause a device to: receive, via a connectionless protocol and from a touchscreen device, premises data associated with one or more of an event or a state, wherein the touchscreen device is located at a premises and in communication with a security system located at the premises; send, to a remote device, the premises data; receive, from the remote device, control data associated with the premises; and send, via a connection-based protocol and to one or more of the touchscreen device or the security system, the control data.


The dependent claims 2-9, 11-18, 20-27 and 29-36 carry the deficiencies from the base claims.
As can be seen from the above table, the claims at issue are not identical, they are not patentably distinct from each other because both set of claims describes a communication system integrated with connection less and connection-based protocol between internal and external network devices such as UDP and TCP. Both inventions in scope are related to a security system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graziano et al. US 20020111698 A1, is one of the most pertinent art in the field of invention and discloses, a web-based system that includes one or more remote devices, a web-based host, a network, and one or more homes is provided. A user can connect to the web-based host using a remote device via a network such as the Internet. The web-based host provides the user with an interface for monitoring and/or controlling home devices in the user's home. Via the interface, the user can select one or more home devices in the user's home to monitor and/or control.
Moore et al. US 20070061266 A1, is yet another one of the most pertinent art in
the field of invention and discloses, methods including hardware, software and
electronic service components and systems to provide large-scale, reliable, and secure foundations for distributed databases and content management systems combining unstructured and structured data, and allowing post-input reorganization to achieve a high degree of flexibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/ Primary Examiner, Art Unit 2446